      Case 2:18-cv-00868-JHS Document 19 Filed 03/13/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  STRIKE 3 HOLDINGS, LLC,

                              Plaintiﬀ;             civil action no. 2:18-cv-00868-jhs

            vs.                                                  hon. joel h. slomsky
  GEORGE BORDLEY,

                              Defendant.



   Defendant’s Motion for Leave to File to file Instanter Motion for
   Reconsideration of Order Granting Motion to Compel (ECF No. 18)

       Defendant George Bordley respectfully moves this Honorable Court for leave to
file instanter the within motion for reconsideration of the order granting plaintiﬀ’s motion
to compel (ECF No. 18) entered Feb. 26, 2019, and to reconsider the imposition of mone-
tary sanctions against defendant for failing to appear at the previously scheduled discovery
conference on Jan. 25, 2019. This motion is supported by the accompanying declaration of

counsel, which sets forth that good cause exists to grant the requested relief because:
       1.         Counsel mistakenly believed the deadline for filing a motion for
reconsideration was 28 days after entry of the order, under Fed. R. Civ. P. 59(e), and
didn’t know about the 14-day deadline in Loc. R. 7.1(g) until after the fifteenth day.
       2.         Defendant provided the outstanding discovery to plaintiﬀ before the order
granting the motion to compel was entered.




                         defendant’s motion for reconsideration × 1 of 3
      Case 2:18-cv-00868-JHS Document 19 Filed 03/13/19 Page 2 of 3




       3.    Defendant didn’t previously file an opposition to plaintiﬀ’s Jan. 31, 2019

motion to compel was because counsel believed the motion would be withdrawn as soon
as discovery was provided.

       4.    The invoice for computer forensic services attached to plaintiﬀ’s motion
does is not reasonable under the circumstances and the amount was intentionally inflated
for purposes of filing the motion to compel.
       Pursuant to Loc. R. 7.1(a) this application is accompanied by a proposed order.

                                        Respectfully submitted,

                                        THE PRIVACY FIRM PC
                                        Counsel for Defendant

                                        By:     /s/ Joseph A. Bahgat
                                        Joseph A. Bahgat (323993)
                                        1701 Walnut St. #70354
                                        P.O. Box 37635
                                        Philadelphia PA 19101-0635
                                        +1 215-995-5001 x.110
Dated: 13-Mar-2019                      joe@privacyfirm.law




                     defendant’s motion for reconsideration × 2 of 3
      Case 2:18-cv-00868-JHS Document 19 Filed 03/13/19 Page 3 of 3




                               CERTIFICATE OF SERVICE


        I certify under Loc. R. 5.1.2 and Fed. R. Civ. P. 5(b)(2)(E) that on the date stamped
above, a true and correct copy of the foregoing paper was filed with the court electroni-
cally, and that all counsel of record will be served with a notice of electronic filing at the
email address(es) they have registered with the court’s CM/ECF system.


                                           /s/ Joseph A. Bahgat
                                          Joseph A. Bahgat (323993)




                      defendant’s motion for reconsideration × 3 of 3
